Citation Nr: 1207139	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1998 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

In January 2011, the Board issued a decision granting entitlement to service connection for PTSD.  This decision also remanded the claim of entitlement to TDIU benefits pending the RO's assignment of a proper disability evaluation.  However, as discussed in the remand section below, the proper initial disability evaluation is still being adjudicated by the RO, and as such, any action by the Board at this point in time would be premature. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in October 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the RO assigned an initial disability evaluation of 50 percent for the Veteran's PTSD in an April 2011 rating decision.  The Veteran and her representative have clearly expressed disagreement with this rating.  In February 2012, the Veteran's representative specifically indicated that the Veteran was entitled to a 70 percent disability evaluation.  However, a statement of the case regarding the proper initial disability evaluation has yet to be issued.  A remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's claim of entitlement to TDIU benefits is based in large part upon her allegation that she is entitled to an initial disability evaluation in excess of 50 percent for her PTSD.  However, as the issue of the proper initial disability evaluation has yet to be finalized, the Board is unable to grant this claim at this time.  Thus, it is held in abeyance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran and her representative a statement of the case on the issue of entitlement to an initial disability evaluation in excess of 50 percent for PTSD.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

2.  Upon completion of the above steps, the Veteran's claim of entitlement to TDIU benefits should be returned to the Board for appellate action, assuming that this issue is not granted upon further adjudication of the issue of entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's PTSD.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



